Exhibit 10.20

 

ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF SALE AND PURCHASE

 

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF SALE AND PURCHASE (this
“Assignment”) is made by and between GRAYMARK HEALTHCARE, INC. (“Assignor”), and
DOC-GREYMARK HQ OKC MOB, LLC (“Assignee”) (collectively, the “Parties”), this 30
day of September, 2013.

 

W I T N E S S E T H

 

WHEREAS, Foundation Medical Center of Oklahoma City, LLC (“Foundation”), as the
seller, and Assignor, as the buyer, entered into that certain Agreement of Sale
and Purchase dated September 30, 2013, and attached hereto as Exhibit A (the
“Agreement”) for the Property (as defined in the Agreement).

 

WHEREAS, Assignor offers to assign its rights, title, interests and obligations
in, to, and under the Agreement to Assignee.

 

WHEREAS, Assignor wishes to assign to Assignee, and Assignee wishes to assume,
all of Assignor’s rights, title, interests, and obligations in, to, and under
the Agreement.

 

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which is hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.                                      Assignment of Assignor’s Interests in
the Agreement.  Assignor hereby assigns, transfers, and conveys to Assignee all
of Assignor’s rights, title, interests, and obligations in, to, and under the
Agreement.

 

2.                                      Assumption of Assignor’s Interests in
the Agreement.  Assignee accepts the assignment made hereby, acknowledges
receipt of the Agreement and assumes and agrees to perform, as a direct
obligation to Foundation, all duties and obligations required to be performed by
the Assignor under the Agreement and related documents to the same extent as if
Assignee had been an original party thereto, including, but not limited to, all
earnest money obligations, responsibilities, terms and conditions.
Notwithstanding the foregoing, nothing in this Assignment shall serve to release
Assignor from its obligations to Foundation under the Agreement.

 

3.                                      Successors and Assigns.  This Assignment
shall be binding upon and shall inure to the benefit of the Parties and their
respective personal representatives, heirs, successors and assigns.  This is an
integrated agreement and represents the full, final, and complete expressions of
the Parties, subject to that certain Agreement and in connection with Assignment
and Assumption of Agreement.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Assignment on the date first
above written.

 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

GRAYMARK HEALTHCARE, INC.

 

DOC-GREYMARK HQ OKC MOB, LLC

 

 

 

 

 

By:  Physicians Realty, L.P., its Manager

 

 

 

By:

/s/ Stanton Nelson

 

By:   Physicians Realty Trust, its general partner

 

Stanton Nelson, CEO

 

 

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

 

John T. Thomas

 

 

 

 

President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Agreement

 

(see attached)

 

3

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

FOUNDATION MEDICAL CENTER OF OKLAHOMA CITY, LLC (SELLER),

 

&

 

GRAYMARK HEALTHCARE, INC. (BUYER)

 

PROPERTY: 14000 NORTH PORTLAND AVE., OKLAHOMA CITY, OK

 

EFFECTIVE DATE:  SEPTEMBER 30, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONTENTS

 

PAGE

 

 

 

 

1.

Agreement to Sell and Purchase

 

1

2.

Purchase Price

 

2

3.

Closing

 

3

4.

Title

 

3

5.

Due Diligence Period

 

4

6.

Disclosure Materials

 

4

7.

Disclaimer

 

4

8.

Representations and Warranties of Seller

 

5

9.

Representations and Warranties of Buyer

 

6

10.

Conditions of Buyer’s Obligations

 

7

11.

Conditions of Seller’s Obligations

 

7

12.

Closing Documents

 

8

13.

Possession

 

9

14.

Prorations and Charges

 

9

15.

Condemnation; Rezoning; Historic Designation

 

9

16.

Default by Buyer

 

10

17.

Default by Seller

 

10

18.

Risk of Loss

 

11

19.

Brokerage

 

11

20.

Operation of the Property Prior to Closing

 

11

21.

Notice

 

12

22.

Indemnities; Waiver and Release

 

13

23.

Further Assurances

 

13

24.

Like Kind Exchanges

 

13

25.

Miscellaneous

 

14

26.

Non-Disclosure

 

15

27.

Attorneys’ Fees

 

15

28.

Waiver of Jury Trial

 

15

 

EXHIBIT “A”

-

LEGAL DESCRIPTION

 

 

 

EXHIBIT “B”

-

ESCROW AGREEMENT

 

 

 

EXHIBIT “C”

-

TEMPORARY ACCESS AGREEMENT

 

 

 

EXHIBIT “D”

-

INTENTIONALLY DELETED

 

 

 

EXHIBIT “E”

-

FORM OF RELEASE

 

 

 

EXHIBIT “F”

-

NON-FOREIGN PERSON CERTIFICATION

 

 

 

Schedule 1(b)

 

List of Equipment

 

 

 

Schedule 1(c)

 

List of Contract Rights

 

 

 

Schedule 1(f)

 

List of Licenses and Permits

 

 

 

Schedule 6

Disclosure Materials

 

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made effective as of
the 30th day of September, 2013 (the “Effective Date”) by and between FOUNDATION
MEDICAL CENTER OF OKLAHOMA CITY, LLC, an Oklahoma limited liability company (the
“Seller”), and GRAYMARK HEALTHCARE, INC., an Oklahoma limited liability company,
or its assignee or nominee (“Buyer”).

 

RECITALS:

 

A.                                    Seller owns in fee simple the certain Real
Property (defined below), together with the improvements located thereon and
certain fixtures and equipment used in connection therewith;

 

B.                                    Buyer desires to purchase the Real
Property pursuant to the terms herein.

 

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Agreement to Sell and Purchase.  Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller the Property,
subject to and in accordance with the terms and conditions of this Agreement. 
For the purposes of this Agreement, the term “Property” shall mean and include
the following:

 

(a)       All of that certain real property legally described in the attached
Exhibit “A”, including, without limitation, the land, buildings, improvements,
fixtures (including, without limitation, the sprinkling, plumbing, heating,
cooling, ventilating, air conditioning, electrical, lighting and other systems),
easements and all other right, title and interest appurtenant and otherwise
relating thereto (collectively, the “Real Property”).

 

(b)       To the extent assignable by Seller, all of Seller’s right, title and
interest in and to all building tenant leases (the “Leases”), contracts and
other agreements incident to the operation of the business conducted on the Real
Property, including, without limitation, management contracts, on-site
maintenance contracts, janitorial contracts, and leasing commission agreements;
all of which are listed on attached Schedule 1(b) (collectively, the “Contract
Rights”).

 

(c)        All of Seller’s right, title and interest in and to all preliminary,
final and proposed building plans and specifications relating to the Real
Property; and all surveys, structural reviews, grading plans, topographical
maps, architectural drawings and engineering, soils, seismic, geologic,
environmental, and architectural reports, studies, certificates, and similar
documents relating to the Real Property (collectively, the “Records and Plans”).

 

(d)       To the extent transferable or assignable by Seller, all of Seller’s
right, title and interest in and to all trade names, licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps, and
entitlements issued, approved or granted by governmental or quasi-governmental
entities or otherwise relating to the Property; and to the extent transferable

 

1

--------------------------------------------------------------------------------


 

or assignable by Seller, any and all development rights and other intangible
rights, titles, interests, privileges, and appurtenances owned by Seller and
used in connection with the Seller’s ownership of the Property; all of which are
listed on the attached Schedule 1(d) (collectively, the “Licenses and Permits”).

 

2.                                      Purchase Price.  The purchase price for
the Property is Ten Million Five Hundred Eighty-Eight Thousand Two Hundred
Thirty-Five Dollars ($10,588,235.00) (the “Purchase Price”), payable by Buyer as
follows:

 

(a)       Ten Thousand and 00/100 Dollars ($10,000.00) (the “Initial Deposit”)
by wire transfer payable to First American Title Insurance Company (“Escrow
Agent”), which sum shall be delivered to Escrow Agent within three (3) business
days following the Effective Date.  The Initial Deposit shall be held in a
segregated interest bearing, federally insured account, by Escrow Agent in
accordance with the Escrow Agreement attached hereto as Exhibit “B” (the “Escrow
Agreement”) and this Agreement pending consummation of this transaction. Any
interest earned on the Deposit (as defined below) shall be paid to Buyer unless
Seller shall be entitled to the Deposit by reason of a default by Buyer, in
which case such interest shall be paid to Seller.  Seller’s Federal Tax I.D.
Number is 20-1331221.

 

(b)       Ten Thousand and 00/100 Dollars ($10,000.00) (the “Additional Deposit”
and, collectively with the Initial Deposit, the “Deposit”) by wire transfer to
the Escrow Agent within three (3) business days following the satisfactory
completion of the Due Diligence Period. The Additional Deposit shall be held in
the same manner and in accordance with the same conditions as the Initial
Deposit pursuant to Section 2(a) hereinabove.  Upon satisfactory completion of
the Due Diligence Period, the Deposit shall become non-refundable, except in the
case of a default by Seller, in which case the Deposit, together with interest
thereon, shall be returned to Buyer. Except in the case of the payment of the
Deposit to Seller at the Closing in accordance with the terms hereof, Escrow
Agent shall not disburse any part of the Deposit without providing five
(5) business days prior written notice of such disbursement to both Buyer and
Seller.

 

(c)        The balance of the Purchase Price (the Purchase Price minus the
Deposit), subject to adjustments pursuant to this Agreement, including, but not
limited to, those adjustments set forth in Section 14 of this Agreement, shall
be paid to Seller at Closing (as defined below) in cash by wire transfer of
immediately available federal funds.

 

3.                                      Closing.  Closing (“Closing”) shall be
held on September 30, 2013 (the “Closing Date”); provided, however, Buyer shall
have the right to extend the Closing Date for up to (30) calendar days upon
written notice to Seller.  The Closing shall be an escrow closing with the
Escrow Agent acting as the closing escrow agent. It is agreed that the time of
Closing and the obligation of Seller to deliver the Deed (as defined below) to
Buyer at Closing are of the essence of this Agreement.

 

4.                                      Title.  Buyer has ordered a title
insurance commitment (the “Title Commitment”) from Escrow Agent.

 

(a)       The Title Commitment shall be prepared in accordance with the current
ALTA Form, or Oklahoma equivalent, with the First American Title Insurance
Company (the “Title Company”, agreeing to issue, upon recording of the Deed an
ALTA owner’s title insurance policy to Buyer (“Title Policy”), and an ALTA
Lender’s title insurance policy, or Oklahoma equivalent, issued to Buyer’s
lender(s), if applicable, in the amount of the Purchase Price insuring title to
the Real Property to be in the condition called for by this Agreement.   Seller
shall cause the Escrow Agent at or prior to Closing to down date the Title
Commitment to the date and time of the recording of the Deed and provide a
“title mark-up”

 

2

--------------------------------------------------------------------------------


 

showing the final form of the title insurance policy to be issued, which mark-up
shall obligate the Escrow Agent to issue the final title insurance policy in
such form.  The title mark-up and Title Policy shall be free from the standard
requirements and exceptions, to the extent removable in Oklahoma, and shall be
subject only to the liens, encumbrances or exceptions reasonably approved by
Buyer.

 

(b)       Title Defects. Within five (5) business days of Buyer’s receipt of the
latter of the Title Commitment or the Survey (as defined in Section 5 below),
but in no event prior to the expiration of the Due Diligence Period, Buyer shall
object in writing to any condition of title not satisfactory to Buyer, in
Buyer’s sole discretion (hereinafter referred to as a “Title Defect”). Any items
to which Buyer does not object within such five (5) business day period shall be
deemed to be acceptable to Buyer.  If any objection is made, Seller shall have
until prior to Closing in which to exercise commercially reasonable efforts to
correct such Title Defects.  Seller’s commercially reasonable efforts
requirement in this paragraph shall, without limitation, obligate Seller to cure
any and all monetary liens caused by Seller.  If the Title Defect cannot be
corrected prior to Closing despite Seller’s commercially reasonable efforts, or
as otherwise extended by agreement of Buyer and Seller, Buyer may, at its option
(a) declare this Agreement null and void and the Escrow Agent shall promptly
return the Deposit, together with all accrued interest, to Buyer, or (b) elect
to accept such title as Seller is able to convey and proceed to Closing.  If
Buyer fails to notify Seller that Buyer is terminating this Agreement pursuant
to this Section within five (5) business days after the expiration of the five
(5) business day period described above, Buyer shall be deemed to have selected
option (b) in the previous sentence.

 

5.                                      Due Diligence Period. For the purposes
of this Agreement “Due Diligence Period” shall the period commencing on the
Effective Date and terminating on September 30, 2013.  During the Due Diligence
Period, Seller shall allow Buyer to conduct its inspection and review of the
Property at times convenient to the Seller and Operator.  The physical condition
and all other aspects of the Property (including appraisal, environmental,
leases, economic and entitlements) shall meet the approval of Buyer, in Buyer’s
sole judgment and discretion, based upon on-site inspections of the Property,
and other investigations and inquiries made by Buyer or Buyer’s representatives
during the Due Diligence Period including, but not limited to, a review of the
Leases.  If Buyer disapproves the condition or any other aspect of the Property
or this transaction as the result of such due diligence, for any reason or for
no reason at all, Buyer shall notify Seller and the Escrow Agent in writing of
such disapproval prior to the termination of the Due Diligence Period, and this
Agreement shall thereupon be terminated. In that event, the Earnest Money shall
be returned to Buyer and the Escrow Agent shall be authorized to make such
disbursements of the Earnest Money without any further joinder or approval of
Seller or Buyer. If Buyer does not notify Seller and the Escrow Agent in writing
prior to the expiration of the Due Diligence Period that Buyer has disapproved
the Property and elected to terminate this Agreement as herein provided, then
Buyer shall be deemed conclusively to have waived the right to terminate this
Agreement under the provisions of this Section 5.  Seller shall cooperate with
Buyer to make the Property fully accessible to Buyer and Buyer’s consultants for
purposes of Buyer’s inspections and tests during the Due Diligence Period.

 

6.                                      Disclosure Materials.  Seller has
previously provided Buyer with the items listed on Schedule 6 attached hereto
and incorporated by reference herein that are in Seller’s possession or
control.  Buyer may request additional information from Seller, and if such
additional

 

3

--------------------------------------------------------------------------------


 

information is in Seller’s possession, Seller will make its best good-faith
efforts to provide such information to Buyer.  All materials or information
provided by Seller or Operator hereunder are referred to herein as the
“Disclosure Materials”. Buyer understands and agrees that the Disclosure
Materials and all material incorporating same shall be kept in confidence and
shall not be revealed to outside parties other than (i) to the extent such
information is otherwise available in the public domain, (ii) to its agents,
representatives, lenders, investors, principals, affiliates subject to the
confidentiality provisions hereof, or (iii) as otherwise required by law. 
Should the proposed transaction not be completed, Buyer will immediately return
to Seller and Operator all Disclosure Materials previously provided to Buyer.

 

7.                                      Disclaimer.  Buyer agrees that, except
as and to the extent provided in the representations and warranties contained in
this Agreement and the Deed, Buyer is purchasing the Property in “AS IS”, “WHERE
IS”, “WITH ALL FAULTS” condition, and without any other warranties,
representations or guarantees, either express or implied, of any kind, nature,
or type whatsoever from, or on behalf of, Seller.  Without in any way limiting
the generality of the immediately preceding sentence, Buyer further acknowledges
and agrees that, in entering into this Purchase Agreement and closing the
transaction contemplated hereunder, except as set forth in Section 8:

 

(a)       Seller and its affiliates, and their officers, directors, employees
and agents, expressly disclaim, have not made and will not make, any warranties
or representations, express or implied, with respect to the Property or any
portion thereof, the physical condition or repair or disrepair thereof (whether
patent or latent), the value, profitability or marketability thereof or the
title thereto, or of any of the appurtenances, facilities or equipment thereon.

 

(b)       Seller and its affiliates, and their officers, directors, employees
and agents, expressly disclaim, have not made and will not make, any warranties,
express or implied, of merchantability, habitability or fitness for a particular
use.

 

(c)        Buyer has not relied upon any statement or representation by or on
behalf of Seller unless such statement or representation is specifically set
forth in this Purchase Agreement.

 

8.                                      Representations and Warranties of
Seller.  Seller hereby represents and warrants to Buyer as follows:

 

(a)       Seller is a Oklahoma limited liability company, duly organized and
validly existing under the laws of the State of Oklahoma. Seller has complete
power and authority to enter into this Purchase Agreement and all other
agreements to be executed and delivered by Seller pursuant to the terms and
provisions hereof, to perform its obligations hereunder and thereunder, and to
consummate the transaction contemplated hereby.

 

(b)       Seller has not received written notice from any governmental authority
of any action, suit or proceeding pending or, to the knowledge of Seller,
threatened in eminent domain or for condemnation against or affecting the Real
Property or any portion thereof or relating to or arising out of the ownership
of the Property, in any court or before or by any federal, state, county or
municipal department, commission, board, bureau or agency or other governmental
instrumentality.

 

4

--------------------------------------------------------------------------------


 

(c)        Seller has not granted and/or entered into any of first refusal,
right to repurchase or option to purchase the Property with or in favor of any
third party, which would or could prevent Seller from consummating the sale of
the Property to Buyer pursuant to this Agreement.

 

(d)       No proceeding in bankruptcy has ever been instituted by or against
Seller nor has Seller ever made an assignment for the benefit of creditors.

 

(e)        No representation, statement or warranty by Seller contained in this
Agreement or in any exhibit or schedule attached hereto contains or will contain
any untrue statements or omits or will omit a material fact necessary to make
the statement of fact therein recited not misleading.

 

(f)         Neither the execution and delivery of this Agreement, nor compliance
with the terms and conditions of this Agreement by Seller, nor the consummation
of the sale and conveyance of the Property to Buyer, constitutes or will
constitute a violation or breach of the articles of organization of Seller, as
the same may have been amended from time to time, or of any agreement or other
instrument to which Seller is a party, to which it is subject or by which it is
bound.

 

(g)        The execution and delivery of this Agreement have been approved by
Seller, and no further action is required on the part of Seller to consummate
the transaction contemplated hereby. The person(s) executing this Agreement on
behalf of Seller shall have all requisite authority to execute this Agreement,
and this Agreement, as executed, is valid, legal and binding upon Seller.  There
are no proceedings pending or threatened by or against Seller in bankruptcy,
insolvency or reorganization in any state or federal court.

 

(h)       There exists no default by Seller or to the best of Seller’s
knowledge, Operator under any of the Leases, nor have any written notices of
default been sent to any tenants or received by Seller relating to any default
which, as of the date hereof, remains uncured or has not been waived, and, to
the best knowledge and belief of Seller, there exists no state of facts which,
with the giving of notice or lapse of time or both, would constitute a default
under the Leases or which has given rise to a current dispute between Seller and
the tenants under their respective Leases.

 

Seller agrees that the truthfulness of each of the foregoing representations and
warranties is a condition precedent to the performance by Buyer of its
obligations under this Agreement, and that all of the same are for Buyer’s sole
benefit and reliance.  Upon the breach of any of the representations and
warranties set forth in this Section 8 by Seller, Buyer may terminate this
Agreement, and, as its sole remedy receive back the Deposit, and Buyer shall
have no further obligations hereunder, or Buyer may, at its option, elect to
close the purchase of the Property in accordance with the provisions of this
Agreement, and waive any rights or remedies which Buyer may have by virtue of
the breach of any such representation or warranty.  This Section 8 shall survive
the Closing for a period of six (6) months.

 

9.                                      Representations and Warranties of
Buyer.  Buyer hereby represents and warrants to Seller as follows:

 

5

--------------------------------------------------------------------------------


 

(a)       Buyer is a corporation duly organized and in good standing under the
laws of the State of Oklahoma.  Buyer has complete power and authority to enter
into this Agreement and all other agreements to be executed and delivered by
Buyer pursuant to the terms and provisions hereof, to perform its obligations
hereunder and thereunder, and to consummate the transaction contemplated hereby.

 

(b)       This Agreement constitutes the legal, valid and binding obligation of
Buyer enforceable in accordance with the terms hereof.  Neither the execution of
this Agreement nor the Closing and the consummation of the transaction
contemplated hereby will constitute a violation or breach by Buyer of its
organizational documents or any applicable laws.

 

(c)        The consent of any lender or other person or entity to which Buyer
has an obligation is not required in connection with the execution and delivery
of this Agreement by Buyer and the consummation of the transactions contemplated
hereby.

 

(d)       No proceeding in bankruptcy has ever been instituted by or against
Buyer, nor has Buyer ever made an assignment for the benefit of creditors.

 

(e)        That neither Buyer nor any affiliate of Buyer:  (i) is a Blocked
Party; (ii) is owned or controlled by, or is acting, directly or indirectly, for
or on behalf of any Blocked Party; or (iii) has instigated, negotiated,
facilitated, executed or otherwise engaged in this Agreement, directly or
indirectly, on behalf of any Blocked Party.  Buyer shall immediately notify
Seller if any of the foregoing warranties and representations become untrue
during the Term.  For purposes of this Agreement, “Blocked Party” shall mean any
party or nation that (a) is listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the U.S. Treasury (“OFAC”) pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 24, 2001) or other similar requirements contained in
the rules and regulations of OFAC (the “Order”) or in any enabling legislation
or other Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”) or on
any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable
Orders (such lists are collectively referred to as the “Lists”); or (b) has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

 

Buyer agrees that the truthfulness of each of the foregoing representations and
warranties is a condition precedent to the performance by Seller of its
obligations under this Agreement, and that all of the same are for Seller’s sole
benefit and reliance.  Upon the breach of any of the representations and
warranties set forth in this Section 9 by Buyer, Seller may terminate this
Agreement whereupon the Deposit shall be disbursed to Seller and Seller shall be
deemed to have waived all other rights and remedies that Seller may have by
virtue of the breach of any such representation or warranty.  This Section 9
shall survive the Closing for a period of six (6) months.

 

10.                               Conditions of Buyer’s Obligations.  The
obligations of Buyer under this Agreement to purchase the Property from Seller
is contingent on the satisfaction of the following conditions on or before the
Closing (any one of which may be waived in whole or in part by Buyer within each
condition’s time period):

 

(a)                         At Closing, all of the representations and
warranties

 

6

--------------------------------------------------------------------------------


 

by Seller set forth in this Agreement shall be true and correct in all material
respects as though such representations and warranties were made at and as of
Closing.

 

(b)       Seller shall have materially performed and complied with all covenants
and agreements contained herein which are to be performed and complied with by
Seller at or prior to the Closing.

 

Unless all of the foregoing conditions contained in this Section 10 are
satisfied and completed prior to or at Closing, Buyer, at its election (in its
sole discretion), may, either:  (i) extend the date for Closing until such
conditions are satisfied, provided that such Closing may not be extended by more
than thirty (30) calendar days without the written agreement of the Seller; or
(ii) terminate this Agreement and have the Deposit refunded together with
accrued interest; or (iii) waive in writing the satisfaction of any such
condition or conditions, in which event this Agreement shall be read as if such
condition or conditions no longer existed.

 

11.                               Conditions of Seller’s Obligations.  The
obligations of Seller under this Agreement contingent on the satisfaction of the
following conditions on or before the Closing (any one of which may be waived in
whole or in part by Seller within each condition’s time period):

 

(a)       At Closing, all of the representations and warranties by Buyer set
forth in this Agreement shall be true and correct in all material respects as
though such representations and warranties were made at and as of Closing.

 

(b)       Buyer shall have materially performed and complied with all covenants
and agreements contained herein which are to be performed and complied with by
Buyer at or prior to the Closing.

 

Unless all of the foregoing conditions contained in this Section 11 are
satisfied and completed prior to or at Closing, Seller, at its election (in its
sole discretion), may, either:  (i) extend the date for Closing until such
conditions are satisfied, provided that such Closing may not be extended by more
than thirty (30) calendar days without the written agreement of the Buyer, or
(ii) terminate this Agreement and have the Deposit released to Seller together
with accrued interest; or (iii) waive in writing the satisfaction of any such
condition or conditions, in which event this Agreement shall be read as if such
condition or conditions no longer existed.

 

12.                               Closing Documents.  At the Closing, in
addition to the documents required under other sections of this Agreement,
Seller shall execute and deliver, as appropriate, the following to Buyer, or
Buyer’s designee(s):

 

(a)       A special warranty deed to the Real Property, expressly warranting
that the Real Property is good, indefeasible, in fee simple, duly executed and
acknowledged by Seller and in proper form for recording, (the “Deed”).

 

(b)       An assignment and assumption of the Leases (“Lease Assignment”) in
form satisfactory to the Buyer and Seller duly executed and acknowledged,
assigning to Buyer all of Seller’s right, title and interest in and to the
Leases with a complete release of Seller and an indemnity in favor of Seller for
pre-closing and post-closing liabilities.

 

7

--------------------------------------------------------------------------------


 

(c)        A Non-foreign Person Certification in the form attached hereto as
Exhibit”F”, as required under Section 1445 of the Internal Revenue Code.

 

(d)       A quitclaim assignment in form and substance mutually satisfactory to
Seller and Buyer, duly executed by Seller, assigning to Buyer all of Seller’s
right, title and interest in and to the Contract Rights, Licenses and Permits,
Records and Plans, Guarantees if any and Warranties and any other permits,
licenses, plans, authorizations and approvals relating to ownership of the
Property.

 

(e)        A certificate certifying that the representations and warranties of
Seller, as set forth in this Agreement, are true and correct in all material
respects as of the Closing and shall survive Closing for a period of six
(6) months.

 

(f)         An affidavit of title in favor of the Title Company, together with
such other affidavits as are reasonably required by Buyer’s title insurer, in
the forms used by such title insurance company.

 

(g)        A owner’s policy of title insurance using the most current ALTA
Policy Form, or Oklahoma equivalent, or a binding, unconditioned “mark-up” of
the Title Commitment, each or either showing title to the Property to be in the
condition required by Section 4 hereof.

 

(h)       A Closing Statement accurately setting forth the financial terms of
this transaction and a summary of the Purchase Price (the “Closing Statement”).

 

(i)           Such other documents as may be reasonably required to consummate
this transaction in accordance with this Agreement.

 

13.                               Possession.  Possession of the Property shall
be given to Buyer at Closing.

 

14.                               Prorations and Charges.

 

(a)       The building tenants are currently responsible under the terms of
their respective Leases for the payment of all taxes and assessments on the Real
Property and such tenants shall remain responsible for all real estate taxes and
assessments through the day prior to Closing and after Closing.  Buyer and
Seller agree that there shall be no proration at Closing for real estate taxes
and assessments.

 

(b)       At Closing, Seller shall pay to Buyer all security deposits under the
Leases, together with any interest accrued thereon, as well as any other funds
paid to Seller by Operator on account of additional rent items not yet due and
payable by Seller, such as tax and insurance escrows.  Seller shall make such
payment in the form of a credit against the Purchase Price in favor of Buyer.

 

(c)        Unless otherwise set forth herein, Buyer and Seller shall each be
solely liable for its own costs and expenses (including attorney fees) incurred
in connection with the preparation of this Agreement and the preparation for and
closing of the contemplated transaction.  Buyer will be solely responsible for
all costs and expenses relating to its due diligence review of the Property and
its financing.  Buyer shall be responsible for the cost of recording the Deed. 
Seller shall be responsible for all transfer taxes assessed in connection with

 

8

--------------------------------------------------------------------------------


 

the transactions contemplated herein. Seller and Buyer will each be responsible
for one-half of any escrow fees.  Seller will be responsible all recording fees,
except the recording fees associated with the Deed and those recording fees
relating to Buyer’s financing, which shall be the sole responsibility of Buyer).
Seller will be solely liable for the title insurance premium required for a
standard ALTA title policy, or Oklahoma equivalent, and Buyer will be solely
responsible for any premium associated with any endorsements thereto or
non-standard title coverage.  All costs not specifically allocated herein shall
be allocated in accordance with local custom, as advised by the Escrow Agent.

 

(d)       All rights, privileges, income, rents, liabilities, obligations,
expenses and costs relating to the assignment and transfer of the Contract
Rights, Records and Plans, Guarantees if any and Warranties and Licenses and
Permits shall be paid by Seller at Closing.

 

15.                               Condemnation; Rezoning; Historic Designation.

 

(a)       If prior to Closing, Seller receives actual notice that any such
eminent domain or condemnation proceeding is commenced or any change is made, or
proposed to be made to: (i) any portion or all of the Property; (ii) the current
means of ingress and egress to the Property; or (iii) to the roads or driveways
adjoining the Property, Seller agrees immediately to notify Buyer in writing
thereof.  Buyer then shall have the right, at Buyer’s option, to terminate this
Agreement by giving written notice to Seller prior to Closing.  If Buyer elects
to terminate this Agreement pursuant to the terms set forth in this Section 15,
then the Deposit shall be immediately returned to Buyer together with all
accrued interest, Buyer and Seller shall be released from any further liability
hereunder and this Agreement shall be null and void.  If Buyer does not so
terminate this Agreement, Buyer shall proceed to Closing hereunder as if no such
proceeding had commenced and will pay Seller the full Purchase Price in
accordance with this Agreement, and Seller shall assign to Buyer all of its
right, title and interest in and to any compensation for such condemnation. 
Seller shall not negotiate or settle any claims for compensation prior to
Closing, and Buyer shall have the sole right (in the name of Buyer or Seller or
both) to negotiate for, to agree to, and to contest all offers and awards.

 

(b)       If, prior to closing, Seller receives actual notice that the Real
Property (and/or any improvement located thereon) or any portion thereof is or
will be designated as a historic structure or other historic designation, or is
threatened, commenced or finalized, or there is a threatened, commenced or
finalized rezoning of the Real Property, Seller shall promptly notify Buyer, and
Buyer may elect to terminate this Agreement prior to Closing, in which event the
Deposit and all accrued interest thereon shall be returned forthwith to Buyer,
Buyer and Seller shall be released from any further liability hereunder and this
Agreement shall be null and void. If Buyer does not elect to terminate this
Agreement, this Agreement shall remain in full force and effect and at Closing
Seller shall assign to Buyer all Seller’s right, title and interest in and to
any dollars paid by the governmental authority (if any) in connection with the
rezoning of the Real Property or historic designation.

 

16.                               Default by Buyer.  If Buyer, without the right
to do so and in default of its obligations hereunder, fails to complete Closing
as to the Property), or if it is discovered prior to Closing that any of the
representations and warranties set forth in Section 9 are materially untrue or
materially misleading, then Seller shall have the right, as its sole and
exclusive remedy for

 

9

--------------------------------------------------------------------------------


 

such failure, to either, (i) terminate this Agreement by delivering written
notice thereof to Buyer on or before the Closing, whereupon Escrow Agent shall
promptly pay over the Deposit to Seller, and the parties shall have no further
liability or obligations to each other except as specified herein; or (ii) waive
such default and proceed to Closing without any increase in the Purchase Price,
or (iii) Seller may exercise any remedies available to it at law or in equity. 
The parties agree that it would be impracticable and extremely difficult to
ascertain the actual damages suffered by Seller as a result of Buyer’s failure
to complete the purchase of the Property pursuant to this Agreement, and that
under the circumstances existing as of the date of this Agreement, the
liquidated damages provided for in this Section represent a reasonable estimate
of the damages which Seller will incur as a result of such failure.  The parties
acknowledge that the payment of such liquidated damages is not intended as a
forfeiture or penalty under any legal or equitable theory, but is intended to
constitute liquidated damages to Seller.

 

17.                               Default by Seller.  If Seller defaults in the
performance of any obligation contained in this Agreement or, without the right
to do so and in default of its obligations hereunder, fails to complete Closing
as to the Property, or if it is discovered prior to Closing that any of the
representations and warranties set forth in Section 8 are materially untrue or
materially misleading, then Buyer shall have the right, as its sole and
exclusive remedy for such failure, to either (i) terminate this Purchase
Agreement by delivering written notice thereof to Seller, whereupon Escrow Agent
shall promptly return the Deposit to Buyer, and Seller shall reimburse Buyer for
all reasonable, actual, third party out-of-pocket expenses incurred by Buyer in
connection with the transactions contemplated by this Agreement (not to exceed
$100,000),  and the parties shall have no further liability or obligations to
each other except as specified herein; (ii) waive such default and proceed to
Closing without any reduction in or setoff against the Purchase Price; or
(iii) Buyer may exercise any remedies available to it at law or in equity.  The
parties agree that it would be impracticable and extremely difficult to
ascertain the actual damages suffered by Buyer as a result of Seller’s failure
to complete the purchase of the Property pursuant to this Agreement, and that
under the circumstances existing as of the date of this Agreement, the
liquidated damages provided for in this Section represent a reasonable estimate
of the damages which Buyer will incur as a result of such failure.  The parties
acknowledge that the payment of such liquidated damages is not intended as a
forfeiture or penalty under any legal or equitable theory, but is intended to
constitute liquidated damages to Buyer.

 

18.                               Risk of Loss.  Seller shall bear the risk of
all loss or damage to the Property from all causes until Closing.  If at any
time prior to Closing any portion of the Property is destroyed or damaged as a
result of fire or any other casualty whatsoever, Seller shall promptly give
written notice thereof to Buyer and Buyer shall have the right:  (i) to
terminate this Agreement by written notice to Seller, whereupon Escrow Agent
shall return the Deposit (with any accrued interest) to Buyer, and thereafter
this Agreement shall be void and neither party shall have any further rights or
obligations hereunder except as specified herein; or (ii) to proceed with this
Agreement and to notify Seller that, at Buyer’s sole option, Seller either
shall:  (A) use any available insurance proceeds to restore the Property prior
to Closing to its condition as of the Effective Date; or (B) in lieu of
restoration, prior to Closing, clear the site of debris and deposit all
remaining insurance proceeds in escrow with Escrow Agent and such funds,
together with interest thereon, shall be disbursed to Buyer at Closing.  All
unpaid claims and rights in connection with any such losses shall be assigned to
Buyer at Closing without in any manner affecting the Purchase Price.

 

19.                               Brokerage.  Buyer represents and warrants to
Seller and Seller represents and warrants to Buyer that each dealt with no
broker, agent, finder or other intermediary in connection with this sale and
purchase. Buyer and Seller hereby agree to

 

10

--------------------------------------------------------------------------------


 

indemnify and hold each other harmless from and against any and all claims,
liabilities, costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred as a result of any claims that may be made against
either party by any person claiming a commission, brokerage fee or other
compensation in consequence of the transaction evidenced by this Agreement.

 

20.                               Operation of the Property Prior to Closing. 
Prior to Closing:

 

(a)       Seller shall comply with all of the obligations of landlord under the
Leases and all other agreements and contractual arrangements affecting the
Property by which Seller is bound.

 

(b)       Seller shall promptly notify Buyer of Seller’s receipt of any notice
from the building tenants alleging that Seller is in default of its obligations
under any of the Leases or any permit or agreement to which Seller is a party,
affecting the Property, or any portion or portions thereof.

 

(c)        From and after the expiration of the Due Diligence Period, no
contract for or on behalf of or affecting the Property shall be negotiated or
entered into by Seller which cannot be terminated by Seller prior to Closing
without charge, cost, penalty or premium.

 

(d)       From and after the expiration of the Due Diligence Period until
Closing, Seller shall maintain the Contract Rights, Records and Plans,
Guarantees if any and Warranties, and Licenses and Permits in full force and
effect as applicable and shall not terminate, modify or waive any provision
thereof. Seller shall not enter into any new contracts or agreements relating to
the Property without Buyer’s prior written consent.

 

21.                               Notice.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered:
(i) in person; or (ii) by registered or certified mail, return receipt
requested; or (iii) by recognized overnight delivery service providing positive
tracking of items (for example, Federal Express); or (iv) by facsimile
transmission (so long as one of methods (i), (ii) or (iii) are simultaneously
utilized) addressed as follows or at such other address of which Seller or Buyer
shall have given notice as herein provided:

 

If intended for Seller:

 

Foundation Medical Center of Oklahoma City, LLC

14000 N. Portland Ave., Suite 203

Oklahoma City, OK 73134

Attn:                    Robert M. Byers

Fax:                       405-608-1802

 

If intended for Buyer:

 

Graymark Healthcare, Inc.

204 N. Robinson, Floor 4

Oklahoma City, OK 73102

Attn: Stanton Nelson, CEO

Fax:  405-601-4550

 

11

--------------------------------------------------------------------------------


 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

22.                               Indemnities; Waiver and Release.

 

(a)               Seller Indemnification. Seller agrees to indemnify and hold
harmless Buyer from and against, and to reimburse Buyer with respect to any and
all claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and court costs) asserted against
or incurred by Buyer by reason of or arising out of a breach of any
representation, warranty or covenant of Seller set forth in this Agreement.
Subject to the provisions of the Lease Assignment, the foregoing shall survive
the Closing for a period of six (6) months.

 

(b)               Buyer Indemnification. Buyer agrees to indemnify and hold
harmless Seller from and against, and to reimburse Seller with respect to any
and all claims, demands, causes of action, losses, damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and court costs) asserted
against or incurred by Seller by reason of or arising out of a breach of any
representation, warranty or covenant of Buyer set forth in this Agreement. The
foregoing shall survive the Closing for a period of six (6) months.

 

(c)                Mutual Waiver and Release.  Buyer and Seller, on behalf of
their respective affiliates, successors, assigns, heirs, representatives,
agents, independent contractors, and officers, hereby waive, release, and
discharge each other, Operator and each of their respective affiliates,
successors, assigns, heirs, representatives, insurers, attorneys, agents,
independent contractors, and officers of and from all claims, counterclaims,
expenses, attorney’s fees, obligations, and liability of any kind whatsoever,
whether such claims were asserted or may have been asserted, whether presently
known or unknown, including, but not limited to claims arising out of or
relating to their relationship to each other prior to the Closing of this
transaction, including, without limitation, their landlord/tenant relationship,
and any actions or omissions, or alleged breach of contract arising between them
prior to the date of this Agreement, and further including, but not limited to,
any claims which were asserted or which may have been asserted by and between
the parties prior to Closing.  Notwithstanding this waiver and release, the
parties retain their rights to enforce the terms of this Agreement.

 

23.                               Further Assurances.  After Closing, at Buyer’s
sole cost and expense, Seller shall execute, acknowledge and deliver, for no
further consideration, all assignments, transfers, deeds and other documents as
Buyer may reasonably request to vest in Buyer and perfect Buyer’s right, title
and interest in and to the Property.

 

24.                               Like Kind Exchanges.  Buyer or Seller may
elect to exchange the Property for other real estate of a like kind in
accordance with Section 1031 of the Internal Revenue Code of 1986 as amended
(the “Code”).  To the extent possible, the provisions of this Section shall be
interpreted consistently with this intent.  To exercise any rights under this
Section, the party electing to exchange the Property shall provide the other
with a written statement stating its intent to enter into an exchange at least
five days prior to Closing.  Either party’s election to exchange, rather than
sell or buy, the Property for other real estate of a like kind shall be at no
cost or liability to the other.

 

12

--------------------------------------------------------------------------------


 

25.                               Miscellaneous.

 

(a)       The “captions” or “headings” in this Agreement are inserted for
convenience of reference only and in no way define, describe or limit the scope
or intent of this Agreement or any of the provisions hereof.

 

(b)       Neither Buyer nor Seller shall assign this Agreement or any interest
therein without the prior written consent of the other party which consent may
be withheld in the other party’s sole discretion, except however, Buyer shall
have the right to assign this  Agreement, in whole or in part, to Physicians
Realty, L.P. or an affiliate thereof, by providing written notice to Seller no
later than five (5) business days prior to Closing; provided, however, that no
such assignment will relieve Buyer from any of its duties or obligations under
this Agreement.

 

(c)        This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
legal representatives, successors and permitted assigns.

 

(d)       This Agreement, including the exhibits attached hereto, contains the
entire agreement as to the Property between Seller and Buyer; and there are no
other terms, obligations, covenants, representations, statements or conditions,
oral or otherwise, of any kind whatsoever concerning this sale and purchase. 
This Agreement shall not be altered, amended, changed or modified except in
writing executed by the parties hereto.

 

(e)        This Agreement shall be construed in accordance with the internal
laws of the State of Oklahoma, without giving effect to its conflicts of laws
provisions.

 

(f)         All parties to this Agreement having participated fully and equally
in the negotiation and preparation hereof, this Agreement shall not be more
strictly construed, or any ambiguities within this Agreement resolved, against
either party hereto.  It is the intent of Buyer and Seller that this Agreement
be binding on both parties and not illusory. Thus, wherever this Agreement
grants Buyer or Seller discretion, which might otherwise make this Agreement
illusory, the party exercising its discretion must act reasonably according to
commercial standards.

 

(g)        Time is of the essence of this Agreement and Buyer and Seller hereby
agree that the times provided for in this contract are reasonable times for each
party to complete its respective obligations.

 

(h)       This Agreement may be executed or amended in counterparts, all of
which taken together shall constitute one and the same instrument.

 

(i)           If any of the terms or conditions contained herein shall be
declared to be invalid or unenforceable by a court of competent jurisdiction,
then the remaining provisions and conditions of this Agreement, or the
application of such to persons or circumstances other than those to which it is
declared invalid or unenforceable, shall not be affected thereby and shall
remain in full force and effect and shall be valid and enforceable to the full
extent permitted by law.

 

13

--------------------------------------------------------------------------------


 

(j)          After the Closing, at the request of Buyer and at Buyer’s expense,
Seller shall make available to Buyer the historical financial information in
Seller’s possession regarding the operation of the Property to the extent
required by Buyer in order to prepare stand-alone audited financial statements
for such operations in accordance with generally accepted accounting principles,
as of the end of fiscal year 2012, and any required subsequent date or period,
and to cooperate (at Buyer’s expense) with Buyer and any auditor engaged by
Buyer for such purpose.

 

26.                               Non-Disclosure.  Seller and Buyer each agree
that it will not issue any press release, advertisement or other public
communication with respect to this Agreement or the transactions contemplated
hereby without the prior written consent of the other party except to the extent
required by law, which consent shall not be unreasonably withheld, conditioned
or delayed.  Seller and Buyer hereby agree to indemnify and hold harmless the
other party in the event that either party fails to comply with the terms and
conditions of this Section 26.  The provisions of this Section 26 shall survive
the Closing or any termination of this Agreement

 

27.                               Attorneys’ Fees.  In connection with any
disputes or actions arising out of the transactions contemplated by this
Agreement, or the breach, enforcement or interpretation of this Agreement, the
prevailing party shall be entitled to recover, from the party not prevailing,
all reasonable out of pocket costs and attorney, paralegal and expert fees
incurred by the prevailing party before trial, at trial, at retrial, on appeal,
at all hearings and rehearings, and in all administrative, bankruptcy and
reorganization proceedings.

 

28.                               Waiver of Jury Trial.  THE PARTIES HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT THAT ANY PARTY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS PURCHASE AGREEMENT OR ANY OTHER DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, OR IN RESPECT OF ANY COURSE OF CONDUCT,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY PARTY.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT.

 

(Signatures contained on following pages.)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal.

 

SELLER:

 

 

 

FOUNDATION MEDICAL CENTER OF OKLAHOMA CITY, LLC

 

 

 

 

By:

/s/ Robert M. Byers

 

 

Robert M. Byers, Manager

 

 

 

 

 

 

 

 

Date:

September 30, 2013

 

 

15

--------------------------------------------------------------------------------


 

BUYER

 

GRAYMARK HEALTHCARE, INC.

 

 

 

 

 

By:

/s/ Stanton Nelson

 

 

Stanton Nelson, CEO

 

 

 

 

Date:

September 30, 2013

 

 

16

--------------------------------------------------------------------------------